Title: To Benjamin Franklin from Jean-Gabriel Montaudoüin de la Touche, 7 May 1777
From: Montaudoüin de La Touche, Jean-Gabriel
To: Franklin, Benjamin


Monsieur
Nantes 7 may 1777
J’ai lû avec grand plaisir dans la Gazette de Leyde une reponse qu’on pretend que vous fîtes a L’Amiral howe au sujet des propositions dont il se disoit chargé pour les affaires de L’Amerique. Cette lettre est bien forte de logique. La comparaison de L’empire Britannique avec un beau vase de Porcelaine est delicieuse. Vous avés battu L’Amiral a platte Couture. Je crois bien qu’il n’aura pû vous repondre. Vous lui donniez a la fin de vôtre reponse un Conseil qui auroit êté fort du gout de Cincinnatus.
Les Capitaines, Monsieur, des Navires qui viennent de vôtre païs ici demandent des passages exorbitans de 25 et 30 loüis a ceux qui voudroient aller y servir. Cela empeche bien des personnes qui ne sont pas riches de pouvoir y aller et prive la cause Ameriquaine d’hommes precieux ou du moins utiles. Je crois que vous ferièz bien de remedier a ce desordre si la chose est en vôtre pouvoir.
Mr. vôtre Neveu me paroît toujours actif, intelligent, honnete, et rempli de candeur.
Mr. de Chaumont me propose une partie bien agreable, c’est d’aller passer quelques Jours chèz lui a Passy, et d’être par consequent bien près de vous.
Mr. Williams a retardé le depart du courier Jusqu’a ce Jour dans l’esperance que le bon vent ameneroit des nouvelles de L’Amerique.
Cette lettre, Monsieur, vous sera remise par Mr. Tardiveau qui a le dessein d’aller s’etablir a Phila[delphie]. On m’assurre que c’est un honnete homme, et instruit. Il sait plusieurs langues entre autres Le hollandois, il ne sait pas mal L’italien, et il entend L’Anglois qui lui est cependant moins familier. Il desireroit paroître sous vos Auspices dans ce païs là . Je vous serai très obligé de lui donner un mot de recomandation, et de l’annoncer comme un honnete homme. Il compte faire une maison de Commerce avec le secours d’un Negociant d’ici qui lui veut du bien. J’ai l’honneur d’être avec tous les sentimens possibles d’estime, de veneration, et de respect Monsieur vôtre très humble très obeissant serviteur
Montaudoüin
Permettés moi de saluer très humblèment M[ess]rs. Deane et Art. Lée.
 
Addressed: A Monsieur / Monsieur B. Franklin / deputé des Etats unis de l’amerique / à Passy
